—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered December 17, 1991, which granted defendant’s motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
Plaintiff’s contract with the municipal defendant provided for a shortened six-month limitations period to commence running from the date of the filing of the certificate of completion with the Comptroller’s office. The certificate of completion having been filed on September 25, 1989, commencement of the action on May 8, 1990 was untimely. A six-month limita*153tions period in a municipal contract has been upheld as reasonable, as has a corresponding provision that no notice of the filing with the Comptroller’s office need be given to the contractor (Applied Elec. Corp. v City of New York, Sup Ct, NY County, Nardelli, J., index No. 47053/88, affd for reasons stated 173 AD2d 313). There is no merit to plaintiff’s arguments that under the contract, the limitations period was to commence running upon the date of final payment, or that it was misled by defendant’s actions. Concur — Murphy, P. J., Carro, Ellerin and Ross, JJ.